DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 8 – 20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent number US 4,913,583 to Carpenter.

Regarding claims 1 – 5 and 8 – 20, Carpenter discloses:
	[Claim 1] a cargo bike transport carrier (rear shell 22), comprising a bottom element (near lowermost point 83), two mutually opposite side walls (shell halves 88), a rear wall (at rearwardmost points 85), and a front wall (near slot 86), wherein the cargo 
	[Claim 2] wherein the first or the second plastic part each comprise at least a portion of the bottom element (near lowermost point 83) or the rear wall (at rearwardmost points 85) or the front wall (near slot 86; Fig. 8, Col. 8, Lns. 28-43);
	[Claim 3] wherein the at least two plastic parts each comprise a portion of the bottom element (near lowermost point 83) or the front wall (near slot 86; Fig. 8);
	[Claim 4] wherein the at least two plastic parts are of a mirror-inverted configuration (Figs. 1, 3 and 8; Col. 7, Lns. 34-41);
	[Claim 5] wherein exactly two plastic parts are provided for forming the bottom part, the two side walls, the rear wall (at rearwardmost points 85) and the front wall (near slot 86; Fig. 8);
	[Claim 8] wherein recesses are provided which are open in a direction of removal from a mold (the internal concavities of the shell halves 88);
	[Claim 9] wherein the at least two plastic parts are connected to each other via connecting elements (conventional fasteners, Col. 7, Lns. 34-41);
	[Claim 10] wherein the connecting elements comprise a connecting bracket (hinge flap 96);
	[Claim 11] wherein the connecting bracket (hinge flap 96) comprises two bracket elements which are connected to each other in a region of the rear wall (at 
	[Claim 12] wherein the connecting bracket (hinge flap 96) is arranged in a recess which is formed as a groove preferably open towards an outside in the side walls (the shell halves 88, are concave in shape, See Fig. 8);
	[Claim 13] wherein the connecting elements comprise at least one connecting bar (support bracket 90);
	[Claim 14] wherein one connecting bar (support bracket 90) is arranged on an inside of the rear wall (at rearwardmost points 85) or one connecting bar is arranged on an inside of the front wall (near slot 86; Fig. 8);
	[Claim 15] wherein the at least one connecting bar (support bracket 90) extends between the side walls (Fig. 8);
	[Claim 16] wherein the at least one connecting bar (support bracket 90) comprises releasable bosses at each end (bolts 95; Col. 7, Lns. 50-54);
	[Claim 17] wherein at least one of the releasable bosses (bolts 95) at each end of the connecting bar (support bracket 90) is adjustable (in general bolts are adjustable; Col. 7, Lns. 50-54);
	[Claim 18] wherein the bosses are each arranged in a deepened portion (slot 86), which is open towards an outside, of the side wall (slot 86 is an opening in the rear shell 22, See Figs. 1 and 8);
	[Claim 19] wherein in the bottom element (near lowermost point 83) an opening is provided (the slit between the halves 88 or the openings attaching fasteners 96); and

	
Regarding claim 22, Carpenter discloses a cargo bike frame (touring bicycle 24), 	comprising a chain stay for accommodating a rear wheel (rear wheel support fork 36), a fork element (yoke or fork 30) for accommodating a front wheel (front wheel 42), a supporting element (front luggage bags 26) for accommodating a cargo bike transport carrier (front shell 20) according to claim 1 between a handlebar tube and the fork element (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter.
Regarding claim 6, Carpenter discloses the cargo bike transport carrier (rear shell 22) according to claim 1, 
	but does not explicitly disclose a direction of removal of the plastic parts from a mold is perpendicular to the side wall or in parallel to the rear wall or in parallel to the front wall or in parallel to the bottom wall, respectively.
MPEP 2144.04(IV)(B)) 
However, the direction of removal of the plastic parts from a mold during manufacturing only amounts to a specific shape of the molded plastic parts to achieve that process step of releasing the molds from the plastic parts.  Therefore, the direction of removal of the part is a matter of shape and is obvious to minimize manufacturing cost while achieving the lightweight plastic design.  

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter, in view of modified by patent number US 8,167,181 B2 to Kaczkowski et al. (hereinafter referred to as Kaczkowski).
	Regarding claims 7 and 21, Carpenter discloses the cargo bike transport carrier (rear shell 22) according to claims 1 and 21:
	[Claim 7] wherein on the inside of the side walls reinforcing ribs are provided; and
	[Claim 21] wherein the cover is pivotably connected to a connecting element. 
	However, Kaczkowski discloses a motorcycle saddlebag, wherein:
	[Claim 7] reinforcing ribs are provided on the inside of the side walls (ridge 54) of the saddlebag (10); and
	[Claim 21] a cover (lid 18) is pivotably connected to a connecting element (at hinge 22).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide Carpenter’s carrier with reinforcing ribs for strength and a rotatably connected cover for easy access.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 4,367,829	Kusz	Unit for Carrying Cargo and/or Child
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Felicia L. Brittman/           Examiner, Art Unit 3611      

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611